Citation Nr: 0635487	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a Substantive Appeal was timely filed with respect to 
the issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to nonservice-
connected death pension.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran had recognized active service from September 1942 
to July 1943, from August 1944 to February 1945, and from 
April 1945 to January 1946.  He died in July 1995.  The 
appellant is his surviving spouse.  This case is before the 
Board of Veterans' Appeals (Board) on appeal of an August 
2004 determination of the Manila, the Republic of the 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  On March 26, 2003, the RO mailed notification to the 
appellant of its March 2003 decision that denied her claim 
for death benefits.

2.  A Notice of Disagreement (NOD) challenging the RO's 
decision was received in August 2003.

3.  On April 23, 2004, the RO mailed a Statement of the Case 
(SOC) to the appellant; she was informed that she must submit 
a Substantive Appeal or request an extension on or before 
June 23, 2004.

4.  A Substantive Appeal was received from the appellant on 
August 5, 2004.


CONCLUSION OF LAW

As the appellant did not timely perfect an appeal seeking 
service connection for the cause of the veteran's death and 
entitlement to nonservice-connected death pension, the Board 
has no jurisdiction to address these matters.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.109(b), 19.30, 
20.101, 20.200, 20.202, 20.300, 20.302, 20.303 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

While it remains unsettled whether or not the VCAA applies 
(and if so, to what extent) in a case (as here) where the law 
is dispositive (See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)), the Board concludes that VA notification 
requirements are satisfied.  In the April 2004 cover letter 
to the SOC regarding the denial of service connection for the 
cause of the veteran's death and the denial of nonservice-
connected death pension, the RO notified the appellant of the 
time requirements for filing a Substantive Appeal.  An August 
2004 letter informed her that she had not complied with these 
time limits and told her how she could appeal the 
determination that her appeal was untimely.  Additionally, a 
November 2004 SOC told her why her August 2004 Substantive 
Appeal was not timely filed.  As this appeal requires a 
strictly legal determination, there is no reasonable 
possibility that further notification or assistance to the 
appellant would aid in substantiating her claim; a remand for 
such development is, therefore, not warranted. 38 U.S.C.A. 
§ 5103A.  The evidentiary record in the matter of timeliness 
is complete; the critical facts are determined by what was 
already received for the record (and when). 



Timeliness of the Substantive Appeal

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal.  The Substantive Appeal can be set forth 
on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or 
on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to 
errors of fact or law made by the RO.  38 C.F.R. §§ 20.200, 
20.202 (2006).

The NOD and the Substantive Appeal must be filed with the VA 
office that entered the determination with which disagreement 
has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full. 38 U.S.C.A. § 
7105(d)(1).  The SOC is to be mailed to the claimant at his 
or her most recent address of record, with a copy provided to 
the claimant's representative, if any.  38 C.F.R. § 19.30(a). 

Thereafter, a claimant must file a substantive appeal.  To be 
considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed.  38 U.S.C.A. § 20.302(b).  A response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  If the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the day of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  In computing the time 
limit for filing a written document, the first day of the 
specified period will be excluded and the last day included.  
Where the time limit would expire on a Saturday, Sunday or 
legal holiday, the next succeeding workday will be included 
in the computation.  38 C.F.R. § 20.305(a), (b).

Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she "is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
that the Secretary properly discharged official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 220-21 (2000).  The appellant may rebut that 
presumption by submitting "clear evidence" to the effect 
that VA's regular mailing practices are not regular or that 
they were not followed.  The burden then shifts to the 
Secretary to establish that the VA decision was mailed to the 
claimant.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992).  Absent evidence that the claimant notified VA of a 
change of address and absent evidence that any notice sent to 
the appellant at his or her last known address has been 
returned as undeliverable, VA is entitled to rely on that 
address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996). 

In the present case, with respect to the issues of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to nonservice-connected death 
pension, the Board finds that the appellant did not timely 
file either a Substantive Appeal or a request for an 
extension of time to do so.  The RO notified the appellant 
that her claims had been denied by letter dated March 26, 
2003.  An SOC was mailed to the appellant on April 23, 2004.  
Consequently, as the April 2004 cover letter to the SOC 
informed the appellant, she had until June 23, 2004 (60 days 
from the date of the mailing of the SOC) to file a 
Substantive Appeal or to file for an extension.

The Board notes that no document was received on or before 
June 23, 2004 that could be construed as a Substantive Appeal 
as defined in 38 C.F.R. § 20.202 or as a request for an 
extension under 38 C.F.R. § 20.303.  Accordingly, the 
appellant is statutorily barred from appealing the March 2003 
denial of her claim for death benefits.  Roy, supra.

The appellant maintains that she did not receive the April 
2004 SOC until July 2004 because she was out of town 
recovering from an illness from May 2004 until July 2004.  

Absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at her last known address was returned as 
deliverable,  VA is entitled to rely on the address provided.  
Woods, supra.  Here, the appellant's arguments do not 
undercut that principle.  The Board is not persuaded that 
that the RO knew or should have known that she was not at her 
address of record because she did not inform the RO of such 
until August 2004, some months later and well after the June 
23, 2004 expiration of the time period for submission of a 
timely Substantive Appeal.  It is the claimant's burden to 
keep VA apprised of her whereabouts.  If she does not do so, 
"there is no duty on the part of the VA to turn up heaven 
and earth to find h[er]."  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

The Board notes that pursuant to 38 C.F.R. § 3.109(b), time 
limits for filing may be extended in some cases on a showing 
of "good cause."  However, in Corry v. Derwinski, 3 Vet. App. 
231 (1992), the Court held that there is no legal entitlement 
to an extension of time, but that 38 C.F.R. § 3.109(b) 
commits the decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

Here, as noted above, there is no evidence that the appellant 
filed for an extension.  She maintains, however, that she had 
good cause for failing to file a timely Substantive Appeal, 
in that she was away from her home when it arrived.  She says 
she did not receive the SOC until she returned home in July 
2004.  The Board has considered these contentions but does 
not conclude that the appellant has demonstrated good cause 
for an untimely filing of a substantive appeal as to the 
underlying issues.

In conclusion, absent a timely Substantive Appeal or a timely 
request for an extension of time for submission, the Board is 
without jurisdiction to adjudicate the claims, and the appeal 
must be dismissed.  38 C.F.R. § 20.101.  The law and 
regulations are controlling.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).



ORDER

The appeal to establish that the appellant timely filed a 
Substantive Appeal with respect to the issues of entitlement 
to service connection for the cause of the veteran's death 
and entitlement to nonservice-connected death pension is 
dismissed for lack of jurisdiction.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


